

116 HR 6963 IH: Right to Timely Rehearings at FERC Act of 2020
U.S. House of Representatives
2020-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6963IN THE HOUSE OF REPRESENTATIVESMay 22, 2020Mr. Casten of Illinois (for himself, Mr. Malinowski, and Mr. Kennedy) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Power Act with respect to the rehearing process, and for other purposes.1.Short titleThis Act may be cited as the Right to Timely Rehearings at FERC Act of 2020.2.Federal Power Act rehearingsSection 313(a) of the Federal Power Act (16 U.S.C. 825l(a)) is amended to read as follows:(a)Rehearings(1)In generalAny person, electric utility, State, municipality, or State commission aggrieved by an order issued by the Commission in a proceeding under this Act to which such person, electric utility, State, municipality, or State commission is a party may apply for a rehearing within 30 days after the issuance of such order. The application for rehearing shall set forth specifically the ground or grounds upon which such application is based. Upon such application the Commission shall have power to grant or deny rehearing or to abrogate or modify its order without further hearing. No proceeding to review any orders of the Commission shall be brought by any entity unless such entity shall have made application to the Commission for a rehearing thereon. Until the record in a proceeding shall have been filed in a court of appeals, as provided in subsection (b), the Commission may at any time, upon reasonable notice and in such manner as it shall deem proper, modify or set aside, in whole or in part, any finding or order made or issued by it under the provisions of this act.(2)Deadline(A)In generalExcept as provided in subparagraph (B), the Commission shall act on the merits of an application filed under paragraph (1) by the date that is 120 days after the date on which the applicable order is issued.(B)Exceptions(i)FindingIf, by the date that is 120 days after the date on which the applicable order is issued, the Commission issues a finding that additional time for consideration of an application filed under paragraph (1) is necessary, the Commission shall act on the merits of the application by the date that is 210 days after the date on which the applicable order is issued. The Commission may not delegate the authority to issue a finding under this clause.(ii)Lack of quorumIf the Commission fails to act on the merits of an application filed under paragraph (1) by the applicable deadline under clause (i) or subparagraph (A) because the Commission lacks a quorum on such date, the Commission shall act on the merits of the application by the date that is 30 days after the date on which the Commission establishes a quorum.(C)Failure to actIf the Commission fails to act on the merits of an application filed under paragraph (1) by the applicable deadline under subparagraph (A) or (B), the application shall be deemed to be denied..